IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA16-11

                                  Filed: 2 May 2017

Henderson County, No. 10 CVD 933

TRISTA MICHELLE LAPRADE (formerly Trista Michelle Barry), Plaintiff,

             v.

CHRISTOPHER BARRY, Defendant.


      Appeal by defendant from order entered 22 May 2015 by Judge Peter Knight

in District Court, Henderson County. Heard in the Court of Appeals 8 August 2016.


      Emily Sutton Dezio, for plaintiff-appellee.

      Donald H. Barton, P.C., by Donald H. Barton, for defendant-appellant.


      STROUD, Judge.


      Defendant appeals an order modifying custody by granting plaintiff primary

custody of the parties’ child. Because the trial court’s findings of fact support its

conclusion of a substantial change of circumstances which affects the child’s welfare

due to father’s failure to communicate with the mother and interference with the

child’s relationship with her mother, as well as mother’s positive changes in behavior,

we affirm.

                                     I.    Background
                                        LAPRADE V. BARRY

                                         Opinion of the Court



      In December of 2005, plaintiff and defendant were married. In September of

2007, the couple had one child, Reagan.1             The parties separated in 2009 and since

have engaged in a continuing battle regarding custody. In June of 2010, plaintiff-

mother filed a verified divorce complaint and alleged “[t]hat there are no issues of

child support, custody, alimony or equitable distribution pending between the parties

as they have heretofore entered into a separation agreement that they wish to be

incorporated into the divorce judgment.” Mother also asked that the separation

agreement be incorporated into the divorce judgment. In July of 2010, father filed a

verified answer and counterclaimed for divorce and primary custody of Reagan. In

August of 2010, mother filed a motion to amend her divorce complaint because

                it was discovered that the Plaintiff had a misconception
                about the child custody and welfare, child welfare, and
                child support paragraphs in the separation agreement she
                had drafted. The Plaintiff was under the misconception
                that joint custody, as agreed to in the separation
                agreement, was the same as her having joint primary
                custody. According to the Plaintiff, the Defendant’s
                visitation schedule was in line with the Defendant having
                secondary joint custody of the minor child.

That same month, mother also filed a reply to father’s counterclaim requesting

primary custody.

      On 2 September 2010, the trial court entered a consent order allowing mother’s

motion to amend her complaint and granting the parties’ requests for divorce. On 15



      1   A pseudonym will be used to protect the identity of the minor child.

                                                 -2-
                                  LAPRADE V. BARRY

                                  Opinion of the Court



February 2011, the trial court entered a permanent custody order which granted

physical custody to mother from Tuesday to Saturday and to father from Saturday to

Tuesday.

      In May of 2012, mother filed a motion to modify the custody order alleging a

substantial change of circumstances because father was primarily relying on his

girlfriend to care for Reagan. Mother alleged that the girlfriend was mean to Reagan

and caused Reagan medical problems due to issues with diaper cream. Mother

contended that Reagan was anxious and stressed when it was time for her to be with

her father. In September of 2012, father also filed a motion to modify custody based

on a number of allegations but mostly relying upon mother’s remarriage to someone

with a criminal record.

      On 19 December 2012, the trial court modified the permanent custody order,

giving primary physical care and custody to father and secondary physical custody to

mother for several reasons, including mother repeatedly taking the child to the doctor

and alleging abuse after visits with father despite no signs of abuse, an issue of

domestic violence between mother and her husband, and the parties’ overall utter

inability to work together for the benefit of Reagan.

      In April of 2014, mother filed another motion to modify custody alleging a

substantial change of circumstances for several reasons, again primarily concerned

with father’s girlfriend being the primary caretaker for the child and usurping her



                                         -3-
                                  LAPRADE V. BARRY

                                   Opinion of the Court



role as the child’s mother. The trial court held a hearing on the motion over five days,

beginning on 20 January 2015 and ending on 18 March 2015. On 22 May 2015, the

trial court entered an order modifying custody and granting primary physical care

and custody to mother. Father appeals.

                           II.    Change of Circumstances

      Father first contends that the trial court erred in determining that a

substantial change of circumstances had occurred justifying a modification of

custody. Father takes an unusual approach to his argument. Father failed to directly

challenge the sufficiency of the evidence to support the trial court’s findings of fact

which form the basis for the trial court’s conclusion of a substantial change of

circumstances but instead created a table of the transcript testimony, highlighting

evidence he believes undermines the trial court’s findings of fact. In other words,

rather than arguing the findings of fact are not supported by the evidence, he directs

the Court’s attention to other contradictory evidence which might support a different

finding of fact. For example, the first row of 25 total rows reads:

 Pages                                         Mrs. LaPrade says that her ex rarely
 15-16                                         communicates what is going on in the
                                               child’s life however on page 16 she
                                               provides no examples of what things she
                                               is missing she say’s [(sic)] “I just assume
                                               so.”



A.    Standard of Review


                                          -4-
                     LAPRADE V. BARRY

                      Opinion of the Court



       It is well established in this jurisdiction that a trial
court may order a modification of an existing child custody
order between two natural parents if the party moving for
modification shows that a substantial change of
circumstances affecting the welfare of the child warrants a
change in custody. The party seeking to modify a custody
order need not allege that the change in circumstances had
an adverse effect on the child.            While allegations
concerning adversity are acceptable factors for the trial
court to consider and will support modification, a showing
of a change in circumstances that is, or is likely to be,
beneficial to the child may also warrant a change in
custody.
       As in most child custody proceedings, a trial court’s
principal objective is to measure whether a change in
custody will serve to promote the child’s best interests.
Therefore, if the trial court does indeed determine that a
substantial change in circumstances affects the welfare of
the child, it may only modify the existing custody order if
it further concludes that a change in custody is in the
child’s best interests.
       The trial court’s examination of whether to modify
an existing child custody order is twofold. The trial court
must determine whether there was a change in
circumstances and then must examine whether such a
change affected the minor child. If the trial court concludes
either that a substantial change has not occurred or that a
substantial change did occur but that it did not affect the
minor child’s welfare, the court’s examination ends, and no
modification can be ordered. If, however, the trial court
determines that there has been a substantial change in
circumstances and that the change affected the welfare of
the child, the court must then examine whether a change
in custody is in the child’s best interests. If the trial court
concludes that modification is in the child’s best interests,
only then may the court order a modification of the original
custody order.
       When reviewing a trial court’s decision to grant or
deny a motion for the modification of an existing child
custody order, the appellate courts must examine the trial


                             -5-
                                 LAPRADE V. BARRY

                                  Opinion of the Court



            court’s findings of fact to determine whether they are
            supported by substantial evidence. Substantial evidence is
            such relevant evidence as a reasonable mind might accept
            as adequate to support a conclusion.
                    Our trial courts are vested with broad discretion in
            child custody matters. This discretion is based upon the
            trial courts’ opportunity to see the parties; to hear the
            witnesses; and to detect tenors, tones, and flavors that are
            lost in the bare printed record read months later by
            appellate judges. Accordingly, should we conclude that
            there is substantial evidence in the record to support the
            trial court’s findings of fact, such findings are conclusive on
            appeal, even if record evidence might sustain findings to
            the contrary.
                    In addition to evaluating whether a trial court’s
            findings of fact are supported by substantial evidence, this
            Court must determine if the trial court’s factual findings
            support its conclusions of law. With regard to the trial
            court’s conclusions of law, our case law indicates that the
            trial court must determine whether there has been a
            substantial change in circumstances and whether that
            change affected the minor child. Upon concluding that such
            a change affects the child’s welfare, the trial court must
            then decide whether a modification of custody was in the
            child's best interests. If we determine that the trial court
            has properly concluded that the facts show that a
            substantial change of circumstances has affected the
            welfare of the minor child and that modification was in the
            child's best interests, we will defer to the trial court’s
            judgment and not disturb its decision to modify an existing
            custody agreement.

Shipman v. Shipman, 357 N.C. 471, 473–75, 586 S.E.2d 250, 253–54 (2003) (citations,

quotation marks, and brackets omitted).

B.    Trial Court’s Findings Regarding Change of Circumstances

      The trial court’s order first sets forth a summary of the circumstances at the



                                         -6-
                                  LAPRADE V. BARRY

                                   Opinion of the Court



time of entry of the prior order in a section helpfully entitled “[a]t the time of the

entry of the Order[.]” In brief summary, Reagan was 5, in a private kindergarten,

and attended gymnastics class each week; mother had been taking the child

repeatedly for unnecessary physical examinations in an attempt to show that father

or someone in his home was abusing her; mother was repeatedly contacting law

enforcement regarding her allegations of abuse against father; mother was not

employed or in school; father’s girlfriend cared for the child when he was at work; and

neither party was communicating with the other about the child.

       In the next section, entitled “[a]t the time of this hearing upon Plaintiff

mother’s Motion to Modify Custody[,]” the trial court sets out its findings of fact

regarding the current circumstances of Reagan and the parties: Reagan was age 7,

in second grade in a public school, and still active in gymnastics. The trial court found

that

             the parties have been polarized, with the Defendant and
             his girlfriend keeping tight control of [Reagan] prior to and
             following the sessions, and severely limiting contact
             between [Reagan] and the Plaintiff and any one in her
             party, including Defendant’s own mother. The Defendant’s
             practice in this regard has had a negative effect upon
             [Reagan]: her anxiety level is high.

       The trial court noted mother’s living circumstances but did not find any

relevant changes from the time of the prior order. The order then makes detailed

findings of fact, and finding of fact 36 specifically notes which findings it based its



                                          -7-
                                  LAPRADE V. BARRY

                                   Opinion of the Court



finding of a substantial change of circumstances upon:

             36.     The undersigned finds that two patterns of conduct
             which were engaged in by the Plaintiff at the time of the
             Order are no longer occurring. Specifically,
                     a.     There is no evidence that the Plaintiff mother
             has taken the child for any unnecessary physical
             examinations, in an effort to prove that the Defendant
             father or someone in the Defendant’s home was abusing
             the child, since the time of the entry of the Order.
                     b.     The Plaintiff mother has not since the entry
             of the Order, contacted law enforcement authorities in an
             effort to initiate an investigation of the Defendant father’s
             possible abuse of the child.

The trial court then concluded its findings of fact within finding of fact 37:

             The fact[s] found in the preceding finding number 36,
             together with the facts found in finding number 16, finding
             number 25, finding number 30, finding number 31, among
             other findings, constitute a substantial change of
             circumstances since the entry of the Order, which change
             of circumstances has materially affected the welfare of the
             child [Reagan.]

C.    Re-weighing Evidence

      Father’s argument, with his table of testimony highlights, asks us to re-weigh

the evidence in his favor, and this we cannot and will not do. Id. at 475, 586 S.E.2d

at 253-54 (“[S]hould we conclude that there is substantial evidence in the record to

support the trial court’s findings of fact, such findings are conclusive on appeal, even

if record evidence might sustain findings to the contrary.”) Furthermore, as father

has failed to challenge the trial court’s findings of fact as not supported by the

evidence but instead argued for alternative findings, these findings are now binding


                                          -8-
                                   LAPRADE V. BARRY

                                    Opinion of the Court



upon this Court. See id; see also In re J.K.C., 218 N.C. App. 22, 26, 721 S.E.2d 264,

268 (2012) (“The trial court’s remaining unchallenged findings of fact are presumed

to be supported by competent evidence and binding on appeal.”)

D.     Adverse Effect

       Father then argues that the evidence does not show any adverse effect upon

Reagan:

              [a] review of all of the transcripts of all of the proceedings
              reveals information that none of the activities complained
              of had any affect adversely or otherwise, on the child’s
              school attendance, performance, grades, medical and
              dental conditions, interactions with friends, relatives and
              that her mother talks to her every night.

We first note that our consideration is based upon the findings of fact made by the

trial court, which we have already determined are binding. It is not our role to do a

“review of all of the transcripts of all of the proceedings” to find the information father

favors. See Shipman, 357 N.C. at 474, 586 S.E.2d at 253. But essentially, father’s

argument is that a major issue since the inception of this case has been the parties’

inability to communicate and father seems to contend that because it has always been

a problem, it cannot constitute a substantial change of circumstances.         Even if we

concede father’s dim view of the parties’ communication history, his brief ignores that

the trial court’s findings of fact which noted both that father’s present actions had

adversely affected the child and mother’s present circumstances had improved to the

child’s benefit.


                                           -9-
                                  LAPRADE V. BARRY

                                  Opinion of the Court



      The binding findings of fact establish:

             19.    The parties continue to communicate almost
             exclusively by text messages. The [father] often fails to
             respond to messages and inquiries from the [mother], and
             at other times often believes that a one-word response is
             sufficient. The undersigned finds as a fact that the
             [father’s] practices result in an inability to cooperate for
             [Reagan’s] benefit, and therefore has a negative impact
             upon [Reagan’s] welfare.

                    ....

             25.    ....

                     Generally, the return calls from [Reagan] to her
             mother are made on speakerphone, with the [father] or [his
             girlfriend] listening in. It is not unusual for [father’s
             girlfriend] to suggest answers to [Reagan], by whispered
             voice audible on the speakerphone connection. . . .

                     [Reagan] is often in the sole care of [father’s
             girlfriend] when she is in Defendant father’s custody. The
             Defendant father and [his girlfriend] have regularly
             refused to provide to the Plaintiff mother the cell telephone
             number for [the girlfriend].

As to the significant positive changes mother has made, as noted above, the trial court

found that mother’s “patterns of conduct” had changed in that she stopped taking the

child for unnecessary physical examinations and contacting law enforcement to try

to have father investigated for abuse.

      It is beyond obvious that a parent’s unwillingness or inability to communicate

in a reasonable manner with the other parent regarding their child’s needs may

adversely affect a child, and the trial court’s findings abundantly demonstrate these


                                         - 10 -
                                      LAPRADE V. BARRY

                                      Opinion of the Court



communication problems and the child’s resulting anxiety from her father’s actions.

While father is correct that this case overall demonstrates a woeful refusal or

inability of both parties to communicate with one another as reasonable adults on

many occasions, we can find no reason to question the trial court’s finding that these

communication problems are presently having a negative impact on Reagan’s welfare

that constitutes a change of circumstances. See generally Shipman, 357 N.C. at 473–

75, 586 S.E.2d at 253–54. In fact, it is foreseeable the communication problems are

likely to affect Reagan more and more as she becomes older and is engaged in more

activities which require parental cooperation and as she is more aware of the conflict

between her parents. Therefore, we conclude that the binding findings of fact support

the conclusion that there was a substantial change of circumstances justifying

modification of custody. This argument is overruled.

                               III.      Motion to Dismiss

       Father next contends that “the trial court committed reversible error in

denying defendant father’s motion to dismiss at the close [of] the plaintiff’s evidence

and at the close of all the evidence.” The entire substance of father’s argument in

this section is as follows:

              There was no substantial relevant competent evidence
              introduced at the time of the close of Plaintiff [(sic)]
              evidence or at the close of all the evidence that a
              substantial change of circumstances affecting the welfare
              of the parties[’] minor child had occurred since the entry of
              the honorable Judge Brooks order and Defendant Father’s


                                             - 11 -
                                      LAPRADE V. BARRY

                                      Opinion of the Court



             motion should have been granted.

As we have already determined that the trial court’s binding findings of fact support

its conclusion of law regarding a substantial change of circumstances, we need not

address this argument. See generally In re J.K.C., 218 N.C. App. at 26, 721 S.E.2d at

268.

                                IV.      Father’s Evidence

       Lastly, father also contends that “the trial court commit[t]ed reversible error

in refusing to allow the defendant father to ask questions that dealt with

circumstances that existed at the time of the previous order and prior to the existing

order.” Father directs us to the transcript where his attorney was cross-examining

mother and asked her why she “can co-parent with my client now as opposed to” in

the past? Mother responded that father had prevented her from doing so. Father’s

counsel then stated, “So it’s his fault that you alleged sexual abuse by him . . . [,]” and

was then interrupted by an objection from mother’s attorney which the trial court

sustained. The entirety of his counsel’s argument before the trial court was:

             The fact is she’s not saying there’s any difference now as
             there was in the past, and I’m questioning her credibility
             on her statement that she can do it now and that there’s –
             she’s always tried with this gentleman to co-parent and
             that it’s my client’s fault. So I don’t know how in the world
             I could possibly accept that as an answer and not have to
             delve back into a little bit of what she’s done in the past.

       Father’s counsel seems to be arguing that he should have been allowed to



                                             - 12 -
                                  LAPRADE V. BARRY

                                   Opinion of the Court



present evidence of mother’s past behavior which occurred prior to entry of the

previous order. But the prior orders had findings of fact regarding mother’s behavior;

custody was modified adversely to her in the prior order based upon that behavior.

In fact, the trial court specifically found that mother no longer made abuse allegations

against father as she had at the time of the prior order. Thus, the trial court not only

acknowledged the past behavior father’s counsel wished to question mother on, but

also noted the current change of that behavior. In any event, father made no offer of

proof for any additional evidence he wanted to present, so we cannot address his

argument further. See State v. Dew, 225 N.C. App. 750, 759, 738 S.E.2d 215, 221

(2013) (“It is well established that an exception to the exclusion of evidence cannot

be sustained where the record fails to show what the witness’ testimony would have

been had he been permitted to testify. For that reason, in order for a party to preserve

for appellate review the exclusion of evidence, the significance of the excluded

evidence must be made to appear in the record and a specific offer of proof is required

unless the significance of the evidence is obvious from the record. In the absence of

an adequate offer of proof, we can only speculate as to what the witness’ answer would

have been. As a result of the fact that the record does not contain the substance of

any answer that Detective Curry might have given to the question posed by

Defendant's trial counsel, we have no basis for determining the extent, if any, to

which the trial court’s ruling might have prejudiced Defendant.” (citations, quotation



                                          - 13 -
                                   LAPRADE V. BARRY

                                   Opinion of the Court



marks, and brackets omitted)).

      Ultimately, father’s entire brief reiterates that there is nothing new here; he

and mother have always had poor communication regarding Reagan and his

girlfriend has always primarily cared for her when in his care. Even if all that is

true, the trial court’s findings support its conclusion of a substantial change of

circumstances since as Reagan has gotten older, these actions affect her more

adversely and mother’s behaviors have changed for the better. Beyond that, the trial

court made many more findings — which we need not address in detail here — to

support its conclusions. In fact, we must commend the trial court’s very well-

organized and thorough order. The findings clearly delineate the circumstances at

the time of the prior order, at the time of the current hearing, and the specific findings

which the trial court found to support its conclusion of a change of circumstances.

      For the foregoing reasons, we affirm.

      AFFIRMED.

      Chief Judge McGEE and Judge CALABRIA concur.




                                          - 14 -